Broyles, C. J.
The indictment charged the defendant with possessing “ fermented, brewed liquors commonly called home brew, manufactured from malt in part, and brewed and fermented liquors and beverages in which maltose is a substantial ingredient, and liquors and beverages and drinks made in imitation of and intended as a substitute for beer, ale, and whisky.” On the trial the allegations of the indictment were not supported by the evi*772dence adduced; and the court erred in overruling the general grounds of the motion for a new trial. As this ruling controls the case, the special assignments of error are not considered.

Judgment reversed.


MacIntyre and Guerry, JJ., concur..